

114 HR 6508 IH: Preventing Preventable Earthquakes Act
U.S. House of Representatives
2016-12-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I114th CONGRESS2d SessionH. R. 6508IN THE HOUSE OF REPRESENTATIVESDecember 8, 2016Mr. Grijalva introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo amend the Safe Drinking Water Act to require that underground injection control programs prevent
			 seismicity induced by underground injection activities, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Preventing Preventable Earthquakes Act. 2.Seismicity induced by hydraulic fracturing (a)Prevention of seismicity induced by underground injection activities (1)Regulations for State programsSection 1421(b) of the Safe Drinking Water Act (42 U.S.C. 300h(b)) is amended—
 (A)in paragraph (1)— (i)in subparagraph (C), by striking and after the semicolon;
 (ii)in subparagraph (D), by striking the period at the end and inserting ; and; and (iii)by adding at the end the following new subparagraph:
							
 (E)shall include provisions designed to prevent the occurrence of seismicity induced by underground injection activities.; and
 (B)in paragraph (2), by inserting or are designed to prevent the occurrence of seismicity induced by such injection after endangered by such injection. (2)State primary enforcement responsibilitySection 1422 of the Safe Drinking Water Act (42 U.S.C. 300h–1) is amended—
 (A)in subsection (a), by inserting or result in the occurrence of seismicity induced by such injection after endanger drinking water sources; (B)in subsection (b)(3)—
 (i)by inserting (A) before If the Administrator; and (ii)by adding at the end the following:
							
 (B)The Administrator shall, at least once every 5 years, review each State underground injection control program approved under paragraph (2) to determine if such State program meets the requirements of clauses (i) and (ii) of paragraph (1)(A) of this subsection.; and
 (C)in subsection (c), by inserting or seismicity will not be induced by such injection after endangered by such injection. (b)Repeal of exemption for hydraulic fracturingSection 1421(d)(1) of the Safe Drinking Water Act (42 U.S.C. 300h(d)(1)) is amended by striking subparagraph (B) and inserting the following:
				
 (B)includes the subsurface emplacement of fluids or propping agents pursuant to hydraulic fracturing operations related to oil, gas, or geothermal production activities.
					.
 (c)Optional demonstration by States relating to oil or natural gasSection 1425 of the Safe Drinking Water Act (42 U.S.C. 300h–4) is amended— (1)in subsection (a), by striking (A) through (D) and inserting (A) through (E); and
 (2)in subsection (b), by striking (A) through (D) and inserting (A) through (E). 